[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT

                                         

No. 96-1890

                 JOSE ENRIQUE COLON-SANTANA,

                          Appellant,

                              v.

                JULIO MARTINEZ-MALAVE, ET AL.,

                          Appellees.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF PUERTO RICO

       [Hon. Salvador E. Casellas, U.S. District Judge]                                                                  

                                         

                            Before

                    Torruella, Chief Judge,                                                      
              Boudin and Stahl, Circuit Judges.                                                          

                                         

Jose Enrique Colon Santana on brief pro se.                                      
Carlos E. Aquilar Perez and Woods & Woods on brief for appellees.                                                     

                                         

                       August 22, 1997
                                         

     Per Curiam.  Jose Enrique Colon-Santana appeals from the                           

district  court's dismissal of  his appeal from  a bankruptcy

court order  imposing costs and attorneys' fees  on Colon and

his  client.   The district  court dismissed  the appeal  and

affirmed  the bankruptcy court's denial of appellant's Motion

for Reconsideration  of the  Judgment ("the  Motion") on  the

ground that the notice of appeal had been untimely filed.

     Appellant  concedes that the  notice of appeal  from the

district court order awarding costs and attorneys' fees ("the

Judgment") was  untimely  filed under  Bankruptcy Rule  8001.

That Rule requires  an appeal to be  filed within 10 days  of

the judgment  appealed from.    The Judgment  was entered  on

April  2, 1993.  The Notice of  Appeal was filed on September

21,  1993.  "Untimely notice of  appeal deprives the district

court  of  jurisdiction  to  review  the  bankruptcy  court's

order."  In re Abdallah, 778 F.2d 75, 77 (1st Cir. 1985).                                   

     In  an  effort  to  overcome  this formidable  obstacle,

appellant  argues  that  the  bankruptcy  court  abused   its

discretion in not granting the  Motion.  He contends that his

failure to  file a timely  notice of appeal should  have been

excused because the court clerk had mailed notice of entry of

the  Judgment to  the  wrong address  and  appellant had  not

received it until after the appeal period had expired.1                                                                  1

                                                    

   1   The  appeal  to  the district  court  was timely  with               1
respect to the  bankruptcy court's order denying  the Motion,
which order was entered on September 13, 1993.

                             -2-

     1. Bankruptcy Rule 8002(c)                                           

     Even if, as  appellant suggests, we construe  the Motion

as a request for an extension of time  to appeal, pursuant to

Bankruptcy  Rule 8002(c),  the request  was  untimely.   "The

wording of Rule 8002(c) makes it clear that once 30 days have

expired from  the entry of  the order without some  notice of

appeal  having been  filed (either  before  or following  the

expiration of  the ten-day  period), no  appeal  may ever  be

taken,  even  upon  a  showing  of excusable  neglect."    10

Lawrence P. King,  Collier on Bankruptcy   8002.09  (15th ed.                                                    

rev.  1997); see,  e.g., In  re  Martinez, 97  B.R. 578,  580                                                     

(B.A.P. 9th Cir. 1989), aff'd,  919 F.2d 145 (9th Cir. 1990).

Neither the Motion nor the Notice of Appeal were filed within

30  days of  the  entry  of the  Judgment.   Therefore,  Rule

8002(c) did not  authorize the extension of the appeal period

in  this  case,  even if  Colon  had  demonstrated "excusable

neglect."

     2. Fed. R. Civ. P. Rule 60(b)                                              

     In  the alternative, appellant  seems to argue  that the

Motion should have been construed as made pursuant to Fed. R.

Civ.  P. 60(b),  which has  been  used in  some instances  to

revive lost rights of appeal.  See Scola v. Boat Frances, R.,                                                                         

Inc., 618 F.2d 147,  152 (1st Cir.  1980).  Rule 60(b),  made                

applicable  to  bankruptcy  cases  by  Bankruptcy Rule  9024,

permits  a motion for  relief from a judgment  or order to be

                             -3-

filed "within a  reasonable time" after judgment enters.   We

assume for  the purposes of  this appeal that the  Motion was

pursuant  to Rule  60(b)  and  that it  was  filed "within  a

reasonable time."

     Appellant's  reliance   on  Rule  60(b)   is  misplaced,

however,  where  lack   of  notice  is  the  reason  for  the

untimelines of  the appeal.   Bankruptcy  Rule 9022(a),  like

Fed. R. Civ.  P. 77(d), provides that, although  the clerk is

to  provide  notice  of entry  of  judgment  to the  parties,

"[l]ack of notice  of the entry does  not affect the  time to

appeal or relieve  or authorize the court to  relieve a party

for failure  to appeal  within  the time  allowed, except  as

permitted in Rule 8002." Rule 9022(a).

     "The courts have unanimously agreed, a mere lack of Rule

77(d) notice does not justify Rule 60(b) relief."  12 Moore's                                                                         

Federal  Practice,  60.48[6][c] (3d ed. 1997).  "[P]arties to                             

an ongoing case have an independent obligation to monitor all

developments  in  the case  and  cannot rely  on  the clerk's

office to do  their homework for them."  Witty  v. Dukakis, 3                                                                      

F.3d 517, 520 (1st Cir. 1993).  Therefore, even if  we assume

(without deciding) that  appellant did not receive  notice of

entry of  the Judgment  within the  appeal period,  that fact

alone would not justify Rule 60(b) relief.  Appellant has not

alleged that  he  diligently monitored  the bankruptcy  court

docket to determine if there  had been a ruling on appellees'

                             -4-

Motion Requesting Ruling  on Sanctions, which was  filed only

four months before the Judgment  was entered.  The bankruptcy

court  did  not abuse  its  broad discretion  in  denying the

Motion.  See Witty, 3 F.3d at 521.                              

     The district  court's Opinion  and Order  dated June  4,

1996, is affirmed.  See Loc. R. 27.1.                                   

                             -5-